Title: To George Washington from Colonel Clement Biddle, 25 January 1778
From: Biddle, Clement
To: Washington, George



Moorhall [Pa.] 25 Jan. 1778.

On a Review of the Waggon horses belonging to the united States and those impressed or on hire in service with the Army, such numbers

have been found unfit for Service that the Army will not only suffer for want of an immediate Supply of Provision, & forage but those horses belonging to the States now will be unfit for Service on the Opening of the Campaign—A number of private Teams have been discharged, from their unfitness for service, to replace which and to secure an immediate supply of Forage, I beg leave to propose to his Excellency the Commander in Chief that a request be made to the Legislative Council of this State to order at least one hundred & fifty waggons with four horses each to be furnished by the different Counties agreable to the law passed for that purpose & that I may be informed of the places they can most conveniently rendezvous at, that I may give the necessary directions for them to be loaded with Forage & proceed to Camp to continue in Foraging for such Term as the Council shall direct & until relieved by an equal number actualy arrived in Camp, that no failure may happen in the necessary supplies of Forage—without this Aid the Army must suffer greatly as the different applications for waggons have faild & no Time should be lost in procuring the number requested—For the relief of the horses (the property of the States) now employ’d with the Army a large number will also be wanted which the Qur Mr Genl will point out.
The necessity of an immediate application to the Legislative Council is humbly submitted to his Excellency by His mo: obed. sert

C.B. C.G.F.

